          IN THE UNITED ST ATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

TIFFANY IVY                                                   PLAINTIFF

v.                      No. 3:18-cv-145-DPM

AMANDA McDANIELS, OIC/Sgt.,
Craighead County Detention Center                          DEFENDANT

                              ORDER
     Based on Ivy's objection, NQ 9, the Court declines the
recommendation, NQ 8, without prejudice and returns this case to the
Magistrate Judge for further proceedings.   FED.    R. Crv. P. 72(b)(3).
     So Ordered.

                                              t,,
                                D.P. Marshall Jr.
                                United States District Judge
